Citation Nr: 0327839	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  95-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran served on active duty from June 1967 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Seattle, Washington.  Previously, in April 1997 and August 
2001, the Board remanded the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD) for 
further evidentiary development.  The Board reviewed the 
issue of service connection for PTSD once more in January 
2003.  Review of the file at that time demonstrated that the 
requested development had been completed and the appeal was 
ready for disposition.  The Board rendered a decision on 
January 15, 2003.  At that time, the Board was not informed 
that new evidence had been received by the RO that was 
pertinent to the issue on appeal, namely, deck logs from the 
USS Nereus (AS-17) provided by the United States Armed 
Services Center for Unit Records Research (USASCRUR).  Review 
of the file indicates that the RO has not considered the new 
evidence or provided the appellant with a Supplemental 
Statement of the Case.  

As the Board stated in its vacatur decision issued 
simultaneously with this remand, it would be fundamentally 
unfair to decide the merits of the veteran's appeal without 
due consideration of the new evidence provided by USASCRUR.  

Following the Board decision in this case, the veteran also 
submitted a lay statement from M.N., a copy of a page from 
the deck log of the USS Hector (AR-7), and a handwritten 
statement.  Review of the veteran's statement fails to reveal 
any waiver of the right to have this new evidence  initially 
considered by the agency of original jurisdiction.  The 
veteran is therefore entitled to have the new evidence 
considered first by the RO.  See Disabled American Veterans 
v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003) (invalidating 38 C.F.R. § 19.9(a)(2), which, in 
conjunction with 38 C.F.R. § 20.1304, eliminated the 
requirement that the appellant waive initial consideration by 
AOJ of evidence submitted to Board).    

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should furnish the appellant 
a development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   The RO should 
then conduct any necessary development 
brought about by the appellant's 
response to the VCAA letter to include 
obtaining any medical records not 
currently on file that are identified 
pursuant to that letter.

3.  After the completion of any 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
post-traumatic stress disorder.  

4.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and be given the opportunity 
to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




